  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES ARTHUR STOKES, III,     )
                              )
     Plaintiff,               )
                              )         CIVIL ACTION NO.
     v.                       )           2:18cv47-MHT
                              )               (WO)
NAVIENT DEPARTMENT OF         )
EDUCATION LOAN SERVICING,     )
                              )
     Defendant.               )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United    States      Magistrate     Judge's

recommendation (doc. no. 15) is adopted.

    (2) Plaintiff’s federal claims are dismissed with

prejudice prior to service of process because they are

either frivolous or fail to state a claim upon which

relief may be granted.

    (3)   The   court   declines   to   exercise   jurisdiction

over plaintiff’s state claims, and they are dismissed
without prejudice pursuant to 28 U.S.C. § 1367(c)(3).

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 15th day of July, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
